Title: To Thomas Jefferson from Henry Dearborn, 8 January 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington January 8th. 1808
                  
                  Your very flattering answer, to my letter of the 29th. ulto., has been perused with all the sensibilities its contents are calculated to inspire. If Sir, my continuing here, until July, will afford you any satisfaction, I certainly shall not decline it; and if after retireing, my opinnion, in relation to fortifications, should be concidered by yourself, of any use, I shall esteem your commands an honor, and comply with them with pleasure, but in the event of war, a successor would become indispensable.—
                  With sentiments of grateful esteem, I am Sir, Your Obedt. Servt.
                  
                     H. Dearborn 
                     
                  
                  
                     [Note in Henry A. S. Dearborn’s hand:]
                     
                        Note. My father rarely kept copies of private letters & I find only the two to Mr. Jefferson, of which this is the 2d., during the period embraced in the correspondence of this vol.
                  
                  
                     
                        H.A.S. Dearborn 
                     
                  
               